UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1371


In Re:   MARC PIERRE HALL,

                Petitioner.




             On Petition for Writ of Error Coram Nobis.
                         (3:95-cr-00005-FD)


Submitted:   September 28, 2010         Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Pierre Hall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marc Pierre Hall, a federal prisoner, petitions this

court    for    writ    of     error    coram    nobis     and    requests      leave   to

correct the record and reinstate his direct appeal, under 28

U.S.C.    § 1651(a)          (2006).            Hall   challenges         his     federal

convictions for conspiracy to distribute narcotics, possession

of a firearm and a destructive device in relation to a drug

trafficking       crime,       and     damage     to   real       property      affecting

commerce.

               A petition for a writ of error coram nobis, however,

is not a substitute for direct appeal, and the writ will not lie

where there is another adequate remedy available.                            See United

States v. Denedo, 129 S. Ct. 2213, 2221 (2009).                       Hall’s petition

seeks to challenge his federal convictions, specifically his 18

U.S.C. § 844(i) (2006) conviction.                     He has received a direct

appeal      and        filed      numerous        habeas         corpus      challenges.

Accordingly, although we grant Hall leave to proceed in forma

pauperis, we deny the petition for a writ of error coram nobis.

We   dispense     with     oral      argument     because     the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED



                                             2